DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 6 requires “a photocurable resin composition of claim 1, wherein a pattern layer of a window member included in a display device comprises the photocurable resin monomer.”  Since the preamble is directed to the composition, but the body of the claim is directed to a product, it is unclear whether Applicants are claiming the composition or a product.  For purpose of further examination, and since Applicants have already received an action on the merits with respect to the composition; the Examiner is interpreting the claim to require the photocurable resin composition and its intended use.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokita et al. (JP2014-162852), as cited on the IDS, wherein the machine English translation is used for citation.
Regarding claims 1; Tokita et al. teaches a photocurable resin composition comprising (A) an acrylic polymer, (B) a compound having two or more (meth) acryloyl groups in one molecule, (C) a monofunctional (meth) acrylate, (D) a photopolymerization initiator, and ( E) a photocurable resin composition containing a tackifier, wherein the component (E) is a rosin-based resin [abs].  Tokita et al. teaches the compound having two or more (meth) acryloyl groups in one molecule of the component (B) used in the present invention is urethane (meth) acrylate [0017-0018], as well as bifunctional or higher functional (i.e. polyfunctional) (meth)acrylate monomers [0022-0023].  
Although Tokita et al. does not explicitly disclose employing the urethane (meth) acrylate, a difunctional (meth)acrylate monomer, and a polyfunctional (meth)acrylate monomer all in a preferred embodiment; it is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
Tokita et al. teaches the content of the acrylic polymer of the component (A) is preferably 5 to 70% by mass, more preferably 10 to 60% by mass, based on the total amount of the photocurable resin composition [0016]; the content of the compound having two or more (meth) acryloyl groups (B) in one molecule is 0.5 to 40 mass, preferably%, more preferably 0.5 to 25% by mass, and further preferably 0.5 to 20% by mass, with respect to the total mass of the photocurable resin composition [0024]; the 
In the instance the acrylic polymer (A) is employed in an amount of 15% by mass; the urethane (meth)acrylate oligomer, bifunctional (meth)acrylate monomer, and polyfunctional (meth)acrylate monomer are employed in a total amount of 15% by mass (at a 1:1:1 ratio (one of ordinary skill in the art would readily envisage a mixture of equal parts as equal parts is the most obvious ratio), thus each multifunctional oligomer/monomer component is 5% by mass of the total composition); the monofunctional (meth)acrylate monomer is employed in an amount of 60% by mass; and the photoinitiator is employed in an amount of 5% by mass; the aforementioned amounts fall within the ranges as required by the instant claims (i.e. the amounts equate to 100 parts by weight of the acrylic polymer (A), 15 parts by weight of the urethane (meth)acrylate, 500 parts by weight of the photopolymerizable monomers (15 parts difunctional, 15 parts polyfunctional, and 470 parts monofunctional), and 33 parts of a photoinitiator (as calculated by the Examiner).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
Regarding claim 2; Tokita et al. teaches the acrylic polymer (A) has a weight average molecular weight of preferably 20,000-400,000 [0016] and a glass transition temperature of -50 to 100°C [0045].
Regarding claim 5; Tokita et al. teaches the monofunctional monomer is, for example, isobornyl acrylate [0031].
Regarding claim 6; The Examiner makes note that “forms a pattern layer of a window member included in a display device” is merely an intended use limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.

Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive. 
Applicants argue nowhere in Tokita does it teach to use a photopolymerizable monomer that comprises a monofunctional (meth)acrylate, a bifunctional (meth)acrylate, and a polyfunctional (meth)acrylate.  The Examiner respectfully disagrees.  Tokita teaches the composition comprises a compound having two or more (meth)acryloyl groups in one molecule as the component (B) [0017]; examples include a urethane (meth)acrylate [0021], bifunctional (meth)acrylate monomers [0022], and trifunctional or higher functional (meth)acrylate monomers [0023].  While Tokita does not explicitly teach employing each of a urethane (meth)acrylate oligomer, a bifunctional (meth)acrylate, and a polyfunctional (meth)acrylate in a preferred embodiment; a person of ordinary skill in the art would have found it obvious to employ a mixture of compounds having two or more (meth)acryloyl groups, since said compounds are useful for the same purpose.  It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.

Applicants argue Tokita does not teach employing bifunctional (meth)acrylate monomer or a polyfunctional (meth)acrylate monomer, and certainly does not mention for what purpose bifunctional (meth) acrylate monomer and polyfunctional (meth)acrylate monomer would be used.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Tokita teaches suitable components to be employed as the compound (B) include urethane (meth)acrylates, bifunctional (meth)acrylates [0022], and polyfunctional (meth)acrylates, thus Tokita teaches these compounds are all suitable for use in the present invention.
 Thus, Tokita is still relied upon for rendering obvious the basic claimed photocurable resin composition.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767